

VOTING AND SUPPORT AGREEMENT
This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
September 7, 2015, by and among Meredith Corporation, an Iowa corporation
(“Marigold”), Media General, Inc., a Virginia corporation (“Montage”), Montage
New Holdco, Inc., a Virginia corporation (“New Holdco”), and each of the
individuals listed on Schedule A hereto (each, a “Shareholder” and,
collectively, the “Shareholders”).
W I T N E S S E T H:
WHEREAS, as of the date of this Agreement, each Shareholder is the record and/or
a “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the
Marigold Common Stock and Marigold Class B Common Stock (the “Marigold Common
Shares”) set forth opposite such Shareholder’s name or otherwise disclosed on
Schedule A attached hereto (all such Marigold Common Shares, the “Owned Shares”,
and together with any Marigold Common Shares acquired after the date hereof over
which either a Shareholder acquires sole record or beneficial ownership or both
Shareholders acting jointly have sole investment and voting power, collectively
the “Subject Shares”);
WHEREAS, concurrently herewith, Montage, Montage New Holdco, Inc., a Virginia
corporation and a direct, wholly owned subsidiary of Montage, Montage Merger Sub
1, Inc., a Virginia corporation and a direct, wholly owned subsidiary of New
Holdco (“Merger Sub 1”), Montage Merger Sub 2, Inc., an Iowa corporation and a
direct, wholly-owned subsidiary of New Holdco (“Merger Sub 2”), and Marigold are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
it may be amended from time to time, the “Merger Agreement”), pursuant to which
Montage and Marigold wish to effect a strategic business combination by means of
(a) a merger of Merger Sub 1 with and into Montage (the “First Merger”), with
Montage being the surviving corporation in the First Merger, and (b) a merger of
Merger Sub 2 with and into Marigold (the “Second Merger”, and together with the
First Merger, the “Mergers”, and the effective time of the Second Merger, the
“Second Merger Effective Time”), with Marigold being the surviving corporation
in the Second Merger;
WHEREAS, the affirmative vote of (a) holders of a majority of the votes cast by
the holders of the outstanding shares of Marigold Common Stock, voting as a
single class, (b) holders of a majority of the votes cast by the holders of the
outstanding shares of Marigold Class B Common Stock, voting as a single class,
and (c) holders of a majority of the votes cast by the holders of the
outstanding shares of Marigold Common Stock and Marigold Class B Common Stock,
voting together as a single class, in the case of each of (a), (b) and (c), at a
meeting of the Marigold Shareholders where a quorum is present, are the only
votes of the holders of any class or series of shares of capital stock of
Marigold, necessary to approve and adopt the Merger Agreement;

1

--------------------------------------------------------------------------------



WHEREAS, pursuant to the Merger Agreement, at the Second Merger Effective Time,
each share of Marigold Common Stock issued and outstanding immediately prior to
the Second Merger Effective Time, other than any Marigold Cancelled Shares and
any shares of Marigold Class B Common Stock that constitute Marigold Dissenting
Shares, shall automatically be converted, subject to the terms, conditions and
procedures set forth in the Merger Agreement, into the right to receive the
Marigold Merger Consideration; and
WHEREAS, as a condition to the willingness of Montage to enter into the Merger
Agreement, and as inducement and in consideration therefor, Montage has required
that the Shareholders agree, and the Shareholders have agreed, in their capacity
as Shareholders of Marigold, to enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:
Article I
DEFINITIONS
SECTION 1.1    Defined Terms. For purposes of this Agreement, capitalized terms
used in this Agreement that are defined in the Merger Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Merger
Agreement.
SECTION 1.2    Other Definitions. For purposes of this Agreement:
(a)    “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise. For purposes of this
Agreement, neither Marigold nor Montage shall be deemed to be an Affiliate of
any Shareholder
(b)    “Permitted Transferee” has the meaning given in Marigold’s Articles of
Incorporation as currently in effect.
(c)    “Representatives” shall mean, with respect to any Person, such Person’s
officers, directors, employees, accountants, consultants, legal counsel,
financial advisors, agents and other representatives.

2

--------------------------------------------------------------------------------



(d)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
(e)    “Voting Period” means the period from and including the date of this
Agreement through and including the earlier to occur of (i) the Second Merger
Effective Time, and (ii) the termination of the Merger Agreement in accordance
with its terms.
(f)    “Transfer” means (i) any direct or indirect sale, assignment, disposition
or other transfer, either voluntary or involuntary, of any capital stock or any
interest in any capital stock or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or other agreement,
transaction or series of transactions, in each case that has an exercise or
conversion privilege or a settlement or payment mechanism determined with
reference to, or derived from the value of, the capital stock of Marigold, and
that hedges or transfers, in whole or in part, directly or indirectly, the
economic consequences of such capital stock or interest in capital stock,
whether any such transaction, swap or series of transactions is to be settled by
delivery of securities, in cash or otherwise; provided, that no Transfer shall
be deemed to have occurred as a result of the entry into, modification of or
existence of any bona fide pledge of capital stock in connection with a secured
borrowing transaction, including, without limitation, a transaction to satisfy
estate tax obligations, the pledgee with respect to which is a financial
institution in the business of engaging in secured lending and similar
transactions and which has entered into such transaction in the ordinary course
of business, or any foreclosure under any such pledge.
ARTICLE II    
VOTING AGREEMENT AND IRREVOCABLE PROXY
SECTION 2.1    Agreement to Vote.
(g)    Each Shareholder hereby agrees that during the Voting Period, at any
meeting of the shareholders of Marigold, however called, or at any adjournment
or postponement thereof, or in connection with any written consent of the
shareholders of Marigold or in any other circumstances upon which a vote,
consent or other approval of all or some of the shareholders of Marigold is
sought with respect to the matters described in this Section 2.1, each
Shareholder shall vote (or cause to be voted), or execute (or cause to be
executed) consents with respect to, as applicable, all of the Subject Shares
owned by such Shareholder as of the applicable record date (x) in favor of the
approval and adoption of the Merger Agreement and the transactions contemplated
thereby, including the Second Merger, and (y) against each of the matters set
forth in clauses (i), (ii), (iii) and (iv) below, whether such vote or consent
is required or requested pursuant to applicable Law or otherwise:
(i)    any Acquisition Proposal with respect to Marigold or any other merger,
consolidation, combination, sale of substantial assets, reorganization,
recapitalization,

3

--------------------------------------------------------------------------------



dissolution, liquidation or winding up of or by Marigold or any other business
combination involving Marigold or any of its Subsidiaries or any merger
agreement or other definitive agreement with respect to any of the foregoing, in
each case, other than the Second Merger and the other transactions contemplated
by the Merger Agreement and other than the Merger Agreement;
(ii)    any action or proposal to amend the Marigold Organizational Documents;
(iii)    any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Marigold
contained in the Merger Agreement or of such Shareholder contained in this
Agreement; and
(iv)    any action, proposal, transaction or agreement involving Marigold or any
of its Subsidiaries that is intended or would reasonably be expected to prevent,
impede, frustrate, interfere with, delay, postpone or adversely affect the
consummation of the Second Merger or the other transactions contemplated by the
Merger Agreement.
(h)    With respect to any meeting of the shareholders of Marigold held during
the Voting Period, each Shareholder shall, or shall cause the holder of record
of such Shareholder’s Subject Shares on any applicable record date to, appear at
such meeting or otherwise cause its Subject Shares to be counted as present
thereat for purposes of establishing a quorum. Any vote required to be cast or
consent required to be executed pursuant to this Section 2.1 shall be cast or
executed in accordance with the applicable procedures relating thereto so as to
ensure that it is duly counted for purposes of recording the results of that
vote or consent.
(i)    Except as explicitly set forth in this Section 2.1, nothing in this
Agreement shall limit the right of a Shareholder to vote (or cause to be voted),
including by proxy or written consent, if applicable, in favor of, or against or
to abstain with respect to, any matters presented to the shareholders of
Marigold.
SECTION 2.2    Grant of Irrevocable Proxy. Each Shareholder hereby irrevocably
appoints Montage and any of its respective designees, and each of them
individually, as such Shareholder’s proxy, with full power of substitution and
resubstitution, to vote or execute consents during the Voting Period, with
respect to such Shareholder’s Subject Shares as of the applicable record date,
in each case solely to the extent and in the manner specified in Section 2.1
(the “Proxy Matters”). This proxy is given to secure the performance of the
duties of such Shareholder under this Agreement. Such Shareholder shall not
directly or indirectly grant any Person any proxy (revocable or irrevocable),
power of attorney or other authorization with respect to any of its Subject
Shares that is inconsistent with Section 2.1 or this Section 2.2. It is
expressly agreed that the proxy granted

4

--------------------------------------------------------------------------------



herein shall survive beyond the eleventh month after the date hereof to the
extent the Voting Period is still in effect.
SECTION 2.3    Nature of Irrevocable Proxy. The proxy granted pursuant to
Section 2.2 by each Shareholder shall be irrevocable during the Voting Period,
shall be deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Shareholder with regard to such Shareholder’s Subject Shares in respect of the
Proxy Matters, and such Shareholder acknowledges that the proxy constitutes an
inducement for Montage to enter into the Merger Agreement. The proxy granted by
each Shareholder is a durable proxy and shall survive the bankruptcy,
dissolution, death or incapacity of such Shareholder. The proxy granted
hereunder shall terminate only upon the expiration of the Voting Period.
SECTION 2.4    No Obligation to Exercise Options or Other Securities. Nothing
contained in this Article II shall require any Shareholder (or shall entitle any
proxy of such Shareholder) to (i) convert, exercise or exchange any option,
warrants or convertible securities in order to obtain any underlying Subject
Shares or (ii) vote, or execute any consent with respect to, any Subject Shares
underlying such options, warrants or convertible securities that have not yet
been issued as of the applicable record date for that vote or consent.
ARTICLE III    
COVENANTS
SECTION 3.1    Restriction on Transferring Subject Securities.
(a)    Each Shareholder agrees that such Shareholder shall not, during the
Voting Period, Transfer, or cause or permit the Transfer of, any or all of such
Shareholder’s Subject Shares, or any voting rights with respect thereto.
(b)    The restrictions set forth in Section 3.1(a) shall not apply to:
(i)    the Transfer of Subject Shares pursuant to the Second Merger;
(ii)    the Transfer of Subject Shares that is approved in writing by Montage;
(iii)    any Transfer of up to 100,000 Subject Shares in the aggregate either
(x) in transactions that would be consistent with the requirements of Rule
144(e) and Rule 144(f) under the Securities Act, or (y) pursuant to another
exemption from registration under the Securities Act; or
(iv)    any Transfer of Subject Shares to one or more Affiliates of the
Transferring Shareholder or to any person who is a Permitted Transferee of
Subject Shares; provided that (x) such Affiliate or Permitted Transferee shall
concurrently with such Transfer execute a

5

--------------------------------------------------------------------------------



customary joinder in form and substance reasonably satisfactory to Montage
agreeing to be a “Shareholder” hereunder if such Affiliate or Permitted
Transferee is not already a party to this Agreement, (y) the Shareholder that
beneficially owns the Transferred Subject Shares shall be responsible for such
transferee’s (and its direct or indirect subsequent transferees’) performance of
its (or their) obligations as a Shareholder under this Section 3.1 and (z) if
such Transfer is of Subject Shares that are shares of Marigold Class B Common
Stock, such Transfer will not result in the conversion of such shares of
Marigold Class B Common Stock into shares of Marigold Common Stock.
(c)    Each Shareholder agrees with, and covenants to, Montage that such
Shareholder shall not request that Marigold register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any or all
of the Shareholder’s Subject Shares, unless such Transfer is made in compliance
with this Agreement.
(d)    Any Transfer or attempted Transfer of Subject Shares or voting rights
with respect thereto in violation of this Section 3.1 shall, to the fullest
extent permitted by Law, be null and void ab initio, and Marigold shall not, and
shall instruct its transfer agent and other third parties not to, record or
recognize any such purported transaction on the share register of Marigold.
SECTION 3.2    No Shop Obligations of Each Shareholder.
(a)    Each Shareholder shall, and each Shareholder shall cause each of its
Representatives to, immediately cease and cause to be terminated any discussions
existing as of the date of this Agreement with any Person that relate to any
Acquisition Proposal or Acquisition Inquiry in respect of Marigold proposed on
or prior to the date hereof. Each Shareholder agrees that, during the Voting
Period, such Shareholder shall not, and such Shareholder shall cause its
Representatives acting on its behalf not to, directly or indirectly, (i)
solicit, initiate, knowingly encourage or knowingly facilitate the making,
submission or announcement of any Acquisition Proposal with respect to Marigold
or Acquisition Inquiry with respect to Marigold, (ii) furnish any non-public
information regarding Marigold or any of its Subsidiaries (or such Shareholder’s
Subject Shares, or any interest therein) to any Person who has made an
Acquisition Proposal with respect to Marigold or Acquisition Inquiry with
respect to Marigold, (iii) engage in discussions or negotiations with any Person
who has made any Acquisition Proposal with respect to Marigold or Acquisition
Inquiry with respect to Marigold (other than discussions in the ordinary course
of business that are unrelated to an Acquisition Proposal or Acquisition
Inquiry, which shall be permitted), (iv) approve, endorse or recommend any
Acquisition Proposal with respect to Marigold or Acquisition Inquiry with
respect to Marigold or withdraw or propose to withdraw its approval and
recommendation in favor of this Agreement and the transactions contemplated
hereby, including the First Merger and Second Merger; or (v) enter into any
letter of intent, agreement in principle, merger, acquisition, purchase or joint
venture agreement or other similar agreement for any Acquisition Transaction
with respect to Marigold (“Restricted Activities”). A Shareholder shall promptly
notify Montage and Marigold

6

--------------------------------------------------------------------------------



orally and in writing of any such Acquisition Proposal or Acquisition Inquiry
received by the Shareholder in his or her capacity as a shareholder of Marigold
(including the identity of the Person making or submitting such Acquisition
Proposal or Acquisition Inquiry and the terms thereof and all modifications
thereto).
(b)    Notwithstanding the foregoing, solely to the extent that Marigold is
permitted to engage in any Restricted Activities pursuant to Section 6.10 of the
Merger Agreement, each Shareholder and its Representatives may participate in
such Restricted Activities, provided that (i) such Shareholder has not breached
this Section 3.2 and (ii) such action by such Shareholder and its
Representatives would be permitted to be taken by Marigold pursuant to Section
6.10 of the Merger Agreement.
SECTION 3.3    No Conversion of Marigold Class B Common Stock. Except in
connection with Transfers permitted under Section 3.1(b)(iii) or excepted by
Section 3.1(b)(iv), each Shareholder agrees that, without the prior written
consent of Montage, during the Voting Period, such Shareholder shall not cause
any shares of Marigold Class B Common Stock held of record or beneficially owned
by such Shareholder to be converted into shares of Marigold Common Stock, and
such Shareholder shall take all action necessary so that shares of Marigold
Class B Common Stock that are Subject Shares are not converted into shares
Marigold Common Stock. Except in connection with Transfers permitted under
Section 3.1(b)(iii) or excepted by Section 3.1(b)(iv), each Shareholder agrees
with, and covenants to, Montage that such Shareholder shall not request that
Marigold register the conversion (book-entry or otherwise) of any certificate or
uncertificated interest representing any or all of the shares of Marigold Class
B Common Stock that are Subject Shares into Marigold Common Stock. Any
conversion of shares of Marigold Class B Common Stock in violation of this
Section 3.3 shall, to the fullest extent permitted by Law, be null and void ab
initio, and Marigold shall not, and shall instruct its transfer agent and other
third parties not to, record or recognize any such purported conversion on the
share register of Marigold.
ARTICLE IV    
GENERAL COVENANTS
SECTION 4.1    General Covenants. Each Shareholder agrees that such Shareholder
shall not:
(c)    enter into any agreement, commitment, letter of intent, agreement in
principle or understanding with any Person or take any other action that
violates or conflicts with, or would reasonably be expected to violate or
conflict with, such Shareholder’s covenants and obligations under this
Agreement; or

7

--------------------------------------------------------------------------------



(d)    take any action that restricts or otherwise adversely affects such
Shareholder’s legal power, authority and right to comply with and perform such
Shareholder’s covenants and obligations under this Agreement.
SECTION 4.2    Cooperation. Each Shareholder shall reasonably cooperate with
Marigold and Montage in connection with Marigold’s and Montage’s efforts to make
any necessary filings and submissions with, and obtain any necessary consents,
approvals, waivers and authorizations of, and actions or nonactions by, any
Governmental Entity or any third party necessary to be made in connection with
the transactions contemplated by the Merger Agreement, and shall provide to
Marigold and/or Montage reasonably promptly any information regarding such
Shareholder and its Affiliates as shall be reasonably requested by Marigold or
Montage in connection with such efforts. Each Shareholder shall make as promptly
as practicable all necessary filings and submissions required to be made by it
with any Governmental Entity in connection with the transactions contemplated by
the Merger Agreement.
SECTION 4.3    Appraisal Rights. Each Shareholder agrees not to seek, assert or
exercise, and hereby waives, any rights of appraisal or dissent it may otherwise
have under Section 490.1302 of the IBCA (or otherwise) in connection with the
Merger Agreement or any of the transactions contemplated thereby, including the
Second Merger.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
Each Shareholder hereby represents and warrants to Marigold and Montage as
follows:
SECTION 5.1    Authorization. Such Shareholder has all necessary legal capacity,
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
such Shareholder and, assuming it has been duly and validly authorized, executed
and delivered by the other parties hereto, constitutes a legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except to the extent that enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and (ii) general principles of equity.
SECTION 5.2    Ownership of Subject Shares. As of the date hereof, except as set
forth on Schedule A, such Shareholder does not own, beneficially or of record,
any Marigold Common Shares or any other securities of Marigold other than such
Shareholder’s Owned Shares listed opposite such Shareholder’s name or otherwise
disclosed on Schedule A attached hereto. As of the date hereof, except as set
forth on Schedule A, such Shareholder either (i) is the sole record holder of,
(ii) has sole investment and voting power with respect to, or (iii) both
Shareholders identified on Schedule A acting jointly have sole investment and
voting power with respect to all of such

8

--------------------------------------------------------------------------------



Shareholder’s Owned Shares, free and clear of all Liens, including any
restriction on the right to vote or otherwise transfer such Owned Shares, except
as provided under this Agreement, including, without limitation, pledges
contemplated by the terms of this Agreement, or pursuant to any applicable
restrictions on transfer under the Securities Act.
SECTION 5.3    Power to Dispose of Shares. Except as set forth on Schedule A,
the Shareholders identified on Schedule A have the voting power, the power to
issue instructions with respect to the matters set forth in this Agreement, and
the power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of such Shareholder’s Subject Shares, with no
limitations, qualifications, or restrictions on such rights, subject only to
applicable securities laws and the terms of this Agreement. Any proxies granted
by such Shareholder in respect of any or all of its Owned Shares prior to and
including the date hereof (except as set forth herein) in respect of the Proxy
Matters have been revoked.
SECTION 5.4    No Conflicts. Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws), except for any filing required under Section 13 or Section 16
under the Exchange Act, and except for all necessary filings and submissions
required to be made by a Shareholder with any Governmental Entity in connection
with the transactions contemplated by the Merger Agreement, (x) no filing with,
and no permit, authorization, consent or approval of, any Governmental Entity or
any other Person (other than such approvals of such Shareholder’s Affiliates as
have been obtained on or prior to the date hereof) is necessary for the
execution of this Agreement by such Shareholder and the performance by such
Shareholder of its obligations hereunder, and (y) none of the execution and
delivery of this Agreement by such Shareholder, or the consummation by such
Shareholder of the transactions contemplated by this Agreement or compliance by
such Shareholder with any of the provisions of this Agreement shall (i) conflict
with or result in any breach of the organizational documents, if applicable, of
such Shareholder, (ii) result in, give rise to or constitute a violation or
breach of or a default (or any event which with notice or lapse of time or both
would become a violation, breach or default) under, or give to others any rights
of termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the Subject Shares pursuant to, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, contract,
lease, license, permit, agreement, commitment, arrangement, understanding, or
other obligation of any kind to which such Shareholder is a party or by which
such Shareholder or any of its Subject Shares are bound, or (iii) violate any
applicable law, rule, regulation, order, judgment, or decree applicable to such
Shareholder, except for in each case under clauses (i) and (ii) as would not
impair such Shareholder’s ability to perform its obligations under this
Agreement.
SECTION 5.5    Transaction Fee. Except as otherwise disclosed by such
Shareholder to Montage in writing prior to the date of this Agreement, such
Shareholder and its Affiliates have not employed any investment banker, broker
or finder in connection with the transactions contemplated

9

--------------------------------------------------------------------------------



by the Merger Agreement who might be entitled to any fee or any commission in
connection with or upon consummation of the Merger or the transactions
contemplated by this Agreement.
SECTION 5.6    Acknowledgement. Such Shareholder understands and acknowledges
that each of Montage, New Holdco, Merger Sub 1 and Merger Sub 2 is entering into
the Merger Agreement in reliance upon such Shareholder’s execution, delivery and
performance of this Agreement.
ARTICLE VI    
REPRESENTATIONS AND WARRANTIES OF MONTAGE
Montage hereby represents and warrants to the Shareholders as follows:
SECTION 6.1    Authorization. Montage and New Holdco have all necessary legal
capacity, corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by Montage and New Holdco and, assuming it
has been duly and validly executed and delivered by the other parties hereto,
constitutes a legal, valid and binding obligation of Montage and Holdco,
enforceable against each in accordance with the terms of this Agreement, except
to the extent that enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and
(ii) general principles of equity.
SECTION 6.2    No Conflicts. Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws), (x) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity or any other Person is necessary for the
execution of this Agreement by Montage or New Holdco and the performance by
Montage and New Holdco of their respective obligations hereunder, and (y) none
of the execution and delivery of this Agreement by Montage and New Holdco, or
the consummation by Montage and New Holdco of the transactions contemplated by
this Agreement or compliance by Montage and New Holdco with any of the
provisions of this Agreement shall (i) conflict with or result in any breach of
the organizational documents of Montage or New Holdco, (ii) conflict with,
result in any violation of, require any consent under or constitute a default
(whether with notice or lapse of time or both) under any of the terms,
conditions or provisions of any note, contract, lease, license, permit,
agreement, commitment, arrangement, understanding, mortgage, bond, indenture, or
other obligation of any kind to which Montage or New Holdco is a party or by
which Montage or New Holdco or any of their respective properties is bound; or
(iii) violate any judgment, order, injunction, decree or award of any court,
administrative agency or other Governmental Entity that is binding on Montage or
New Holdco or any of their respective properties, except for in each case under

10

--------------------------------------------------------------------------------



clauses (i) through (iii) as would not impair the ability of such party to
perform its obligations under this Agreement.
ARTICLE VII    
TERMINATION
SECTION 7.1    This Agreement and all obligations of the parties hereunder shall
automatically terminate upon the expiration of the Voting Period. Upon the
termination of this Agreement, none of the parties hereto shall have any rights
or obligations hereunder and this Agreement shall become null and void and have
no effect; provided, however, that Section 8.2 and Sections 8.6 through 8.13
shall survive termination of this Agreement. Notwithstanding the foregoing,
termination of this Agreement shall not relieve any party from any liability, or
prevent any party from seeking any remedies (at law or in equity) against any
other party, for that party’s breach of any of its representations, warranties,
covenants or obligations under this Agreement prior such termination.
ARTICLE VIII    
MISCELLANEOUS
SECTION 8.1    No Agreement as Director or Officer. Notwithstanding any
provision of this Agreement to the contrary, the Shareholders have entered into
this Agreement in their capacity as shareholders of Marigold, and nothing in
this Agreement shall limit, restrict or otherwise affect Dianna Mell Meredith
Frazier in her capacity as a director of Marigold from acting in such capacity
or voting in such capacity in her sole discretion on any matter, including in
exercising rights under the Merger Agreement.
SECTION 8.2    Publication. Each Shareholder hereby consents to and authorizes
Montage and/or Marigold to publish and disclose in any and all applicable
filings with the SEC, the FCC or any other Governmental Entity, and any other
announcements, disclosures or filings required by applicable Law such
Shareholder’s identity and ownership of Marigold Common Shares and the nature of
such Shareholder’s commitments, arrangements and understandings pursuant to this
Agreement and/or the Merger Agreement; provided, that Montage and Marigold shall
give each Shareholder and its legal counsel a reasonable opportunity to review
and comment on such publications or disclosures prior to being made public.
SECTION 8.3    Amendments, Waivers, etc. This Agreement may be amended by an
instrument in writing signed on behalf of Montage and each of the Shareholders
that would be bound by such amendment. Any agreement on the part of any party
hereto to any waiver of compliance with any representations, warranties,
covenants or agreements contained in this Agreement shall be valid only if set
forth in a written instrument signed on behalf of such party.

11

--------------------------------------------------------------------------------



The waiver by any party of a breach of any provision hereunder shall not operate
or be construed as a waiver of any prior or subsequent breach of the same or any
other provision hereunder.
SECTION 8.4    Enforcement of Agreement; Specific Performance. The Shareholders
acknowledge and agree that Montage would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that any non-performance, breach or
threatened breach of this Agreement by any Shareholder could not be adequately
compensated by monetary damages alone and that Montage would not have any
adequate remedy at law. Accordingly, each of Montage and New Holdco shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages) to seek and obtain (a) enforcement of
any provision of this Agreement by a decree or order of specific performance and
(b) a temporary, preliminary and/or permanent injunction to prevent breaches or
threatened breaches of any provisions of this Agreement without posting any bond
or undertaking. The Shareholders further agree that they shall not object to the
granting of injunctive or other equitable relief on the basis that there exists
adequate remedy at law. Each Shareholder hereby expressly further waives (i) any
defense in any action for specific performance that a remedy at law would be
adequate or that an award of specific performance is not an appropriate remedy
for any reason at law or in equity and (ii) any requirement under any Law to
post security as a prerequisite to obtaining equity relief. Each Shareholder
agrees that Montage’s initial choice of remedy will be to seek specific
performance of this Agreement in accordance with its terms. If a court of
competent jurisdiction denies such relief, Montage may seek alternative
remedies, including damages in the same or another proceeding.
SECTION 8.5    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally or if sent via facsimile (with confirmation via
express courier utilizing next-day service), (ii) on the earlier of confirmed
receipt or the third (3rd) Business Day following the date of mailing if mailed
by registered or certified mail (return receipt requested) or (iii) on the first
(1st) Business Day following the date of dispatch if delivered utilizing
next-day service by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
(a)    If to Montage or New Holdco, addressed to it at:
Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23293
Attention: Andrew C. Carington, Esq.
Facsimile: (804) 887-7021

12

--------------------------------------------------------------------------------



with a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Philip Richter, Esq.
Facsimile: (212) 859-4000
(b)    If to Marigold, addressed to it at:
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
Attention: John Zieser
Facsimile: (512) 284-3840
with a copy (which shall not constitute notice) to:
Cooley LLP
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004-2400
Attention:    J. Kevin Mills
Facsimile: (202)842-7899
and
McDermott, Will & Emery LLP
227 West Monroe
Chicago, IL 60606-5096
Attention:    Eric Orsic and Michael Sorrow
Facsimile: (312) 984-7700
(c)    If to any Shareholder, addressed to it at the address set forth below
such Shareholder’s signature hereto;
or, in each case, to that other address as any party shall specify by written
notice so given, and notice shall be deemed to have been delivered as of the
date so telecommunicated or personally delivered.
SECTION 8.6    Headings; Titles. When a reference is made in this Agreement to
Articles, Sections or Schedules, such reference shall be to an Article or
Section of or Schedule to this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

13

--------------------------------------------------------------------------------



Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” This Agreement shall not be interpreted or construed to require any
person to take any action, or fail to take any action, if to do so would violate
any applicable Law.
SECTION 8.7    Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of this invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon determination that
any term or other provision is invalid or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement as to affect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
SECTION 8.8    Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement, and any documents
delivered by the parties in connection herewith), constitutes the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter of this
Agreement.
SECTION 8.9    Assignment; Binding Effect; No Third Party Beneficiaries; Further
Action. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties; provided that Montage and New
Holdco each may assign their respective rights, interests or obligations
hereunder to one or more of its Subsidiaries. This Agreement shall be binding
upon and shall inure to the benefit of Montage, New Holdco, Marigold and their
respective successors and assigns and shall be binding upon the Shareholders and
the Shareholders’ successors, assigns, heirs, executors and administrators.
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended to confer on any Person (other
than, in the case of Marigold and Montage, their respective successors and
assigns and, in the case of the Shareholders, the Shareholders’ successors,
assigns, heirs, executors and administrators) any rights, remedies, obligations
or liabilities under or by reason of this Agreement. Each of the Shareholders,
Montage, New Holdco and Marigold shall take any further action and execute any
other instruments as may be reasonably requested by the other parties to this
Agreement to effectuate the intent of this Agreement.
SECTION 8.10    Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.

14

--------------------------------------------------------------------------------



SECTION 8.11    Governing Law and Consent to Jurisdiction. This Agreement and
all claims or causes of action (whether in contract, tort or otherwise) that may
be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) shall be governed and construed in accordance with the internal
Laws of the State of Delaware, without regard to any applicable conflicts of law
principles that would result in the application of the Laws of any other
jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the Chancery Court of the State of Delaware and any state
appellate court therefrom or, if such court lacks subject matter jurisdiction,
the United States District Court sitting in New Castle County in the State of
Delaware, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 8.5 shall be
deemed effective service of process on such party. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER IN CONTRACT OR TORT OR OTHERWISE) ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 8.12    Counterparts; Facsimiles. This Agreement may be executed in two
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that each
party need not sign the same counterpart.
SECTION 8.13    Liability. The rights and obligations of each of the
Shareholders under this Agreement shall be several and not joint. All references
to actions to be taken by the Shareholders, or representations and warranties to
be made, under this Agreement refer to actions to be taken or representations
and warranties to be made by Shareholders acting severally and not jointly.
Except for any liability for claims, losses, damages, liabilities or other
obligations arising out of an Shareholder’s failure to perform its obligations
hereunder, Montage agrees that no Shareholder (in its capacity as a Shareholder
of Marigold) will be liable for claims, losses, damages, liabilities or other
obligations resulting from or relating to the Merger Agreement, including any
breach by Marigold of the Merger Agreement, and that Marigold shall not be
liable for claims, losses, damages,

15

--------------------------------------------------------------------------------



liabilities or other obligations resulting from or related to any Shareholder’s
failure to perform its obligations hereunder.
SECTION 8.14    No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in any other person any direct or indirect ownership or
incident of ownership of or with respect to any Subject Shares. All rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain vested in and belong to the holder thereof, and no other person shall
have any authority to exercise any power or authority to direct any Shareholder
in the voting of any of the Subject Shares except as provided in this Agreement.
SECTION 8.15    No Effect on Marigold Class B Common Stock. Notwithstanding
anything to the contrary in this Agreement or in Marigold’s Restated Articles of
Incorporation, as amended, Marigold agrees that neither the execution and
delivery by the Shareholders of this Agreement nor the performance by the
Shareholders of any of the obligations hereunder will have any adverse effect on
the Shareholders’ ownership of Marigold Class B Common Stock. Without limiting
the foregoing, in no event shall the execution and delivery by the Shareholders
of this Agreement or the performance by the Shareholders of any of their
obligations hereunder be deemed to constitute a Transfer of any Subject Shares
or result in the conversion of any Subject Shares constituting Marigold Class B
Common Stock held by the Shareholders into shares of Marigold Common Stock.


(Signature pages follow)





16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Montage, New Holdco, Marigold and the Shareholders have
caused this Agreement to be duly executed as of the day and year first above
written.


MEDIA GENERAL, INC.




By: /s/ Andrew C. Carington    
Name:    Andrew C. Carington
Title:     Vice President, General Counsel and Secretary






MONTAGE NEW HOLDCO, INC.




By:/s/ Andrew C. Carington    
Name:    Andrew C. Carington
Title:     Vice President, General Counsel and Secretary




 

Signature Page to Voting and Support Agreement (Marigold Family)

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Montage, Marigold and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written.


MEREDITH CORPORATION




By: /s/ Joseph Ceryance    
Joseph H. Ceryanec
Chief Financial Officer
 

Signature Page to Voting and Support Agreement (Marigold Family)

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Montage, Marigold and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written.


Shareholders:


DIANNA MELL MEREDITH FRAZIER




/s/ D M M Frazier    
Dianna Mell Meredith Frazier, individually and
as trustee / investment adviser of Meredith
family trusts that own Subject Shares


c/o Ms. Chris Sidwell
Meredith Corporation
1716 Locust Street
Des Moines, IA 50309




EDWIN T. MEREDITH, IV




/s/ Edwin T. Meredith, IV    
Edwin T. Meredith, IV, as trustee / investment
adviser of Meredith family trusts that own
Subject Shares


c/o Ms. Chris Sidwell
Meredith Corporation
1716 Locust Street
Des Moines, IA 50309







Signature Page to Voting and Support Agreement (Marigold Family)

--------------------------------------------------------------------------------



Schedule A
Beneficial Ownership of Marigold Common Shares


Shareholder
Marigold Common Stock
Owned Shares
Marigold Class B Common Stock—Owned Shares
Dianna Mell Meredith Frazier
69,083.992
2,397,491.602
Edwin T. Meredith, IV
7,200
2,499,883



Notes:


1.
600,000 shares of Marigold Class B Common Stock held by a charitable trust and
92,412 shares of Marigold Common Stock and 92,412 shares of Class B Marigold
Common Stock held by a private foundation are reported as beneficially owned by
the Shareholders with “shared” voting and dispositive power in a Schedule 13D,
as amended, filed by the Shareholders, but such shares are not included as Owned
Shares or Subject Shares for purposes of this Agreement and are, therefore,
excluded from the above table.

2.
Certain Marigold Common Shares that are deemed beneficially owned by the
Shareholders are held in various trusts of which one or both Shareholders are
trustees or investment advisers. The Shareholders, individually or acting as a
group, have the power to exercise investment and voting control as to the
matters set forth in this Agreement with respect to such shares.

3.
Of the shares of Marigold Common Stock reported as beneficially owned by Dianna
Mell Meredith Frazier in the table above, 53,600 of such shares represent shares
underlying stock options and 2,130 of such shares represent unvested restricted
stock.

4.
Of the shares of Marigold Common Stock reported as beneficially owned in the
table above, Dianna Mell Meredith Frazier and Edwin T. Meredith, IV share
investment and voting power over 7,200 of such shares and, therefore, such
shares are included in the table for both Shareholders.

5.
Of the shares of Marigold Class B Common Stock reported as beneficially owned in
the table above, Dianna Mell Meredith Frazier and Edwin T. Meredith, IV share
investment and voting power over 479,670 of such shares and, therefore, such
shares are included in the table for both Shareholders.


Schedule A